Opinion dissenting,
Mr. Justice Mitchell:
To allow a shipper to value his goods for purposes of freight charges, etc., at one price, and then, when they are lost, to recover as in this case three times his own agreed value, is a direct premium on fraud, such as no court ought to sanction. The public policy which prohibits a common carrier from contracting against the negligence of his employees, or to express it in commercial language, the rule which prohibits a shipper from becoming his own insurer against accidental loss, if he so chooses, by paying a lower rate of freight, was founded upon a condition *315of things wbicb has passed away, and the rule itself should, in my opinion, be materially modified, if not abrogated altogether, in regard to goods. That, however, is an alteration of the law which is legislative in its scope, and cannot properly be made by the courts. I am therefore in favor of adhering to the rule as far as it has been settled by the decisions, but would not extend it in the slightest degree. In this case, the public were offered two plans, a full liability at a regular rate, or a stipulated maximum liability at a reduced rate. The plaintiff with full knowledge chose the latter. Upon the reasonableness of such a regulation, the argument of Lord Blackburn in Manchester etc. Ry. Co. v. Brown, L. R. 8 App. Cas. 703, 712, is, in my judgment, unanswerable : “ When there has been a rate fixed, if it be shown in point of fact that, although people can have their goods reasonably carried at that rate, they do enter into agreements of this sort to have them carried at another rate, that is extremely strong evidence that the agreement is reasonable.” Instead of “ extremely strong,” I should say “ conclusive.” The observations of Lord Bramwell, in the same case, are also worthy of careful reading.
Because I believe this case to be a step beyond the previous decisions on the subject, I am compelled to dissent from this judgment.